Citation Nr: 1627365	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Marines Corps from July 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO previously denied service connection for PTSD and claims to reopen in June 1997, November 2001, August 2002, and April 2006; and for hepatitis C in November 2001 and April 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing at VA's Central Office in Washington, DC.  He was notified in April 2016 that such a hearing was scheduled for May 9, 2016.  In April 2016, more than two weeks prior to the hearing date, the Veteran's representative requested that he be scheduled for a videoconference hearing due to health issues.  The case must be remanded to the RO for that purpose.  38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via video teleconference from the RO for the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

